 In the Matter of KALAMAZOO COACHES, INC.andUNITED AUTOMOBILEWORKERS, A. F. L.Case No. 7-C-1351.-Decided February 28, 1946DECISIONANDORDEROn July 26, 1945, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set out in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent and counsel for theBoard filed exceptions to the Intermediate Report and supportingbriefs.On February 12, 1946, the Board heard oral argument atWashington, D. C. The respondent and the Union participated inthe argument.The Board has reviewed the Trial Examiner's rulings made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions of the respondent and counsel for theBoard, the contentions advanced at the oral argument before theBoard and in the briefs submitted by the parties, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the additions herein-after set forth.We agree with the Trial Examiner's finding that the respondentviolated the Act by discharging employees Garrison and Prolo onFebruary 26, 1942, and employees Lee and Wikel on March 24, 1944.In agreement with the Trial Examiner, we find that by such conductthe respondent discouraged membership in the Union and therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.We further agreewith the Trial Examiner that the respondent discriminatorily dis-charged employee Garrison on May 20, 1942, and employees Stinsonand Lee on July 14, 1944, thereby discriminating in regard to theirhire and tenure of employment and discouraging membership in the66 N. L.R. B., No. 14.171 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.'We also agree with the Trial Examiner that the respondent'sconduct, as fully set forth in the Intermediate Report, constituteda refusal to bargain within the meaning of Section 8 (5) of the Act,2and that it engaged in other conduct, more fully revealed in theIntermediate Report, violative of Section 8 (1).THE REMEDYWe have foundthat therespondent violatedthe Act by, amongother things,(1) unlawfully inducing employee Garrison to resignfrom the Union in June 1942;(2) by refusing to bargainwith theUnionin June 1942, except upon an illegal condition;(3) by thestatementof Dennis,the respondent's president, that therespondentwould not dealwithan outsider but would dealwithan "inside"organization,by his suggestion that the employees elect a"committee"and by the conduct at the plant of a ballot thereon;(4) by ForemanBurkhart's proposal that a certain named employee act as the chair-man of the"committee"; (5) by assembling the employees to questionthem about the bargaining committee's statements;(6) by the re-spondent's efforts to effect the removal of two employee membersof the bargaining committee; and (7)by therespondent's effortsto discourage employee Lee's union activities by promising to relievehim of pressure if Lee would curtail such activities.We have alsofound that the respondent discriminatorily discharged a number ofemployees and failed to bargain with the Union within the meaningof the Act.Upon the entire record we infer and find that the respondent, bythe foregoing course of conduct,and particularlyby thedischarges,has displayed an attitude of opposition to the purposesof the Act.Because of the respondent's unlawful conduct,and the underlyingpurpose manifested thereby, we are convinced and find that the unfairlabor practiceswhichithas committed are persuasively related tothe other unfair labor practices proscribedby the Act, and thatdanger of the commission in the future of any or all of the unfairlabor practices listed inthe Act isto be anticipated from the re-'In so finding,we have considered the fact that at the time of the discharge ofemployees Lee and Stinson,the contractthen in effect included a closed-shop provision.See N.L.R.B. V.WaltDisney Productions,146 F.(2d) 44(C. C. A. 9), enforcing 48N. L. R. B. 892.Counsel for the BoardExcepted tothe Trial Examiner's failure to find that therespondent's conduct in (1) refusing to take any steps to prevent its foreman fromworking overtime without a helper,after the Union had complained about this allegedviolationof the contract,and (2)taking unilateral action in putting into effect a speed-upin production without previously notifying and consultingthe Unionabout such action,in itself violated Section 8(5) of the Act.We have considered these matters as part ofthe entirecourse of the respondent's conduct indicating a refusal to bargain.Conse-quently, wefind it unnecessary to determine whether these acts,standing alone,consti-tutesuch a violation. KALAMAZOO COACHES, INC.173spondent's conduct in the past .3The preventive purposes of theAct will be thwarted unless our Order is coextensive with the threat.We shall therefore order the respondent to cease and desist not onlyfrom the unfair labor practices herein found, but also from in anyother manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Weshall also order the respondent to take the affirmative action recom-mended by the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the respondent, Kalmazoo Coaches,Inc.,Kalamazoo, Michigan, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in United AutomobileWorkers,affiliated with the American Federation of Labor, or in any otherlabor organization, by discharging or refusing to reinstate any ofits employees, or by discriminating in any other manner in regardto their hire and tenure of employment or any term or condition oftheir employment;(b)Refusing to bargain collectively with United AutomobileWorkers, affiliated with the American Federation of Labor, as theexclusive representative of all its employees at the Kalamazoo, Michi-gan, plant, excluding supervisory employees with authority to hire,promote, discharge, or discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, clericalemployees, and confidential clerks;(c)Bargaining with individual employees concerning wage andother grievances, to the exclusion of the exclusive bargaining repre-sentative, and from imposing an illegal condition to bargaining withthe exclusive bargaining representative;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, toform labor organizations, to join or assist United AutomobileWorkers, affiliated with the American Federation of Labor, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for3 SeeN. L. R. Bv.ExpressPubltshtng Company,312 U. S 426;MayDepartmentStores Cov.N. L. R.B.,326 U. S. 376. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purpose of collective bargaining or other mutual aid or protection.as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Charles Garrison, Wilford Lee, and Harry Stinsonimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges;(b)Make whole Charles Garrison for any loss of pay he hassuffered by reason of the respondent's discrimination against him,by payment to him of a sum of money equal to the amount he normallywould have earned as wages from April 27, 1945, to the date of therespondent's offer of reinstatement, less his net earnings during saidperiod;(c)Make whole Wilford Lee and Harry Stinson for any loss ofpay they have suffered by reason of the respondent's discriminationagainst them, by payment to each of them of a sum of money equalto the amount which each normally would have earned as wagesfrom the date of their discriminatory discharge to the date of therespondent's offer of reinstatement, less their net earnings duringsaid period;(d)Upon request, bargain collectively with United AutomobileWorkers, affiliated with the American Federation of Labor, as theexclusive representative of all the respondent's employees in theabove-described appropriate unit, with respect to rates of pay, wages,hours of employment, or other conditions of employment;(e)Post at its plant in Kalamazoo, Michigan, copies of the noticeattached hereto, marked "Appendix A."Copies of said notice, tobe furnished by the Regional Director of the Seventh Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon the receipt thereof and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for the Seventh Region inwriting, within ten (10) days from the date of this Order, whatsteps the respondent has taken to comply herewith.MR. GraAxn D. REILLY took no part in the consideration of theabove Decision and Order. KALAMAZOO COACHES, INC.APPENDIX ANOTICE TO ALL EMPLOYEESPURSUANT TOA DECISIONAND ORDER175of the National Labor Relations Board, and in orderto effectuatethe policies of the National LaborRelationsAct, we hereby notifyour employees that :We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UNITED AUTOMOBILEWORKERS, A. F. L. or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.We will offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for anyloss of pay suffered as a result of the discrimination.CHARLES GARRISON, WILFORD LEE, HARRY STINSON.We will bargain collectively upon request with the above-named union as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,hours of employment or other conditions of employment, andif an understanding is reached, embody such understanding ina signed agreement.The bargaining unit is :All employees, excluding supervisory employees with authoritytohire, promote, discharge or discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchactions, clerical employees, and confidential clerks employed atour plant in Kalamazoo, Michigan.We will not bargain with individual employees concerningwages and other grievances, to the exclusion of the exclusivebargaining representative, and we will impose no illegal condi-tions to bargaining with the exclusive bargaining representative.All ouremployees are free to become or remain members of theabove-named union or any other labor organization.We will not 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminate in regard to hire or tenure of employment or any terraor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.KALAMAZOO COACHES, INC.,Employer.Dated .................. By....................................(Representative)(Title)NOTE : Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Mozart G. Ratner,for the Board.Messrs. Frank F. Fordand F. N.Schroen,ofKalamazoo,Mich., andMr.Edwin F, Steffen,of Lansing, Mich., forthe respondent.Messrs. Earl FalconerandGeorge Rogers,of Lansing, Mich., andMr. ClaudeBrice,of East Prairie,Mo., for the Union.STATEMENT OF THE CASEUpon a third amended charge filed on April 9, 1945, by United AutomobileWorkers, affiliated with the American Federation of Labor, herein called theUnion, the National Labor Relations Board, herein ealled the Board, by ItsRegional Director for the Seventh Region (Detroit, Michigan), issued its com-plaint dated April 13, 1945, against Kalamazoo Coaches, Inc., herein calledthe respondent, alleging that the respondent at Its plant in Kalamazoo, Michi-gan, had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint accompanied by notice of hearing thereonwere duly served upon the respondent and the Union.In respect to the unfair labor practices, the complaint, as amended at thehearing, alleged in substance that from about April 13, 1942, to the date ofthe Issuance of the complaint the respondent interfered with the efforts of theUnion, which represented all employees in an appropriate unit,' to bargaincollectively, and failed and refused to bargain collectively with the Union ingood faith or to recognize, negotiate, bargain, or treat with the Union asexclusive representative of all the employees in the unit in respect to rates ofpay, wages, hours of employment, and other conditions of employment, or inthe presentation and settlement of grievances concerning such matters, by :(1) bargaining individually with employees without notifying the Union ofsuch bargaining; (2) granting individual wage Increases and otherwise affect-1 The unit was alleged to be all employees except supervisory, clerical employees, andconfidentialclerks. KALAMAZOO COACHES, INC.177ing the terms and conditions of employment of employees in the unit withoutnotifying the Union; (3) discharging,abusing,disparaging,threatening, andvilifying employees who acted in the capacity of officers, stewards,committee-men, and representatives of the Union because of their efforts tonegotiate,bargain for, and present grievances on behalf of the Union and the employeesin the unit, thereby causing them to leave the employ of therespondent ;(1) promoting officers, stewards, committeemen, or representatives of the Unionand of employees in the unit to supervisory positions withthe respondent forthe purpose of preventing them from engaging in concerted activities on behalfof the Union and of the employees in the unit; (5) in January 1943, and March1944, seeking to induce employee Wilford Lee to leave the employ of therespondent and from January 1944, keeping said Lee under surveillance becausehe had attempted, as an officer, steward, committeeman, or representative ofthe Union,to negotiate,bargain for,and present grievances on behalf of theUnion and of the employees in the unit; (6) about June 1944, offering torelease said Lee from such surveillance on condition that he abandon or mini-mize his aforesaid activities on behalf of the Union and of the employeesin the unit; (7) on about March 20, 1944, discharging said Lee and employeeFrancisWikel because each ofthem had engaged in aforesaid activities onbehalf of the Union and of the employees in the unit; (8) about March 1944,attempting to preclude specified employees from serving on the bargainingcommittee of the Union and as representatives of the Unionand of theemployees in the unit; (9) interferingwith,disparaging,and vilifying theefforts of the Union, its officers, stewards, committeemen, and representativesto negotiate, present grievances, and bargain collectively on behalf of employeesin the unit; (10) on aboutMay 24, 1942,discharging Charles Garrison and-thereafter refusing to reinstate him, and on about June 2, 1942, inducing,urging,and persuading said Garrison to leave the employ of the respondent becausehe joined or assisted the Union, or engaged in activities with other employeesfor the purpose of collective bargaining or other mutual aid or protection ;'and the complaint,as amended,further alleged that the respondent dischargedCharles Garrison and Irving Prolo both on about February 26 and March 3,1942,' andWilford Lee and Harry Stinson on about July 14, 1944,becausethey joined or assisted the Union orengaged inconcerted activities for thepurpose of collective bargaining or other mutual aid or protection,and thatfor this reason the respondent since July 14, 1944,refused and continues torefuse to reinstate said Lee andStinson"The respondent's answer admitted that it had promoted officers of the Unionand other employeesin the bargaining unit but denied the purpose allegedin the complaint ; admitted the discharge of Lee, Wikel, and Stinson on therespective dates, but denied that it was for the cause alleged in the complaint ;and either specifically or in effectdenied all other allegations of unfair laborpractices of thecomplaint.Affirmatively,the answer alleged that Lee andWikel were discharged on about March 20, 1944, because they used vile, profaneand unbecoming language in the presence of female employees in the officeduring a meeting between the bargaining committee of the Union and the' This clause was added to the complaint by motionmade and allowed at the hearing asrelated hereinafter.3 The original date was changed from February 2 to February 26 and March 3 byamendment made at the hearing.s- The foregoing acts were alleged toconstitute interference,restraint and coercion, aswell as indication of failureand refusal.to bargaincollectively.686572--46-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent and alleged that Lee and Wikel were subsequently reinstated. Itfurther alleged that Lee and Stinson were discharged on about July 14, 1944,because Lee continually refused to carry out instructions as given him byhis foreman or supervisory official and continually attempted to bring aboutdissatisfaction among all the employees ; because Lee attempted to coerce man-agement by his unlawful activities and thereby induced other employees toquit their employment with the respondent ; because beginning on July 11, 1944,Lee in concert with Stinson, by arbitrary, uncooperative, insolent and inde-pendent conduct by both, brought about delay in the delivery of a repair job;because during the same period Lee and Stinson attempted to coerce customersof the respondent to pay them amounts in addition to their regular hourlyrate, promising thereby to speed delivery of the said repair job; and becauseLee and Stinson consistently refused to carry out the instructions of man-agement and Lee dominated Stinson to the extent that Stinson joined Leein talking back and arguing with the foreman ; and that Stinson was dis-charged prior to the expiration of his probationary period because he performedhis work in an unsatisfactory manner.Pursuant to notice, a hearing was held on April 26 to 28, May 2 to 4, andMay 14 and 15, 1945 at Kalamazoo, Michigan, before the undersigned TrialExaminer, duly designated by the Chief Trial Examiner.The Board andthe respondent were represented by counsel and the Union by representatives.Full opportunity was afforded all parties to be heard, to examine and cross-examine, witnesses, and to introduce evidence bearing upon the issues.Atthe, second day's hearing, Board counsel moved to amend the complaint byadding additional dates of discharge of Charles Garrison, which were allegedin the offered amendment as violations of Section 8 (3) of the Act (whereasthe earlier discharges, alleged to be violations of Section 8 (1) of the Act,remained unmodified), by adding certain conclusions concerning violations ofSection 8 (1) of the Act, and by omitting the name of one employee namedin the original complaint as having been discharged in violation of Section&, (1) of the Aet. The motion was granted. At the conclusion of the case,Board's counsel moved to amend the complaint to conform to the proof withrespect to such matters, as to names and dates. This motion was granted.Thereafter counsel for the Board and the respondent argued orally beforethe undersigned and declined the opportunity to file briefs.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINbINOS OF FACTI.THEBUSINESS OF THE RESPONDENTThe respondent is a Michigan 'corporation, having its place of business inKalamazoo, 'Michigan, 'where it^ Isengaged inmanufacturing, repairing, dis-tributing, and selling inter-city type passenger busses.During the 6 monthspreceding December 1944, the respondent purchased raw materials for use inits 6perations I valuedin -excessof $145,000.More than 50 percent of suchmaterialswas shipped to the respondent from places outside the State ofMichigan.During the same period the respondent's receipts from sales ofproductsmanufactured, repaired, sold, and distributed were in excess of$300,000.More than 95 percent of its products was shipped from Kalamazooto places outside the State of Michigan.The respondent admits that It isengaged In commerce within themeaningof the Act. KALAMAZOO COACHES, INC.II.THE ORGANIZATION INVOLVED179UnitedAutomobileWorkers, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA.Interference, restraint, and coercion; the discriminatory discharges; therefusal to bargain1.Chronology of events leading to the Union's contract with the respondentOn February 22, 1942, certain employees of the respondent, including CharlesGarrison' and Irwin Prolo, became interested in the formation of a union.They held a meeting in a cigar store that night and were addressed by arepresentative of the Union. In 2 or 3 days they procured 15 applicationsfrom among the 26 or 27 employees of the respondent. On February 25, 1942, asecond meeting was held and temporary officers were elected.Garrison waselected president and Prolo was elected financial secretary.On the morningof February 26, 1942, Garrison and Prolo were discharged.This precipitateda walkout.The employees called Lester Washburn, then the Union's RegionalDirector at Lansing, Michigan, who told them to return to work.Washburnthen telephoned the respondent and made an appointment for a conference.As Instructed by Washburn, the employees, with the exception of Garrisonand Prolo, returned to the plant. Soon after their return they were assembledby President Dennis and Vice-President Fred Schroen.Dennis asked whythey had walked out. Employee Francis Wikel replied that it was because theyhad discharged Garrison and Prolo.Dennis said they had fired men beforeand asked why they did not walk out then.Wikel replied that they now hada union.Dennis acted surprised and said he wanted them to be more specific.Employee Earl Johnson said he objected to discussing it without having anInternational Representative present.Dennis stated that he would not discussaffairs at the plant with an outsider but that he was willing for them toorganize within the plant.Thereafter,Washburn met with Dennis, Schroen,and an attorney representing the respondent and negotiated the reinstatementof Garrison and Prolo.At this meeting Washburn raised the question ofrecognition, and the respondent's attorney said they would think about it.A few days later the respondent assembled the employees in the presenceof Dennis, Schroen, and Frank Ford, the respondent's attorney.Ford, afterbeing introduced as the respondent's attorney, addressed the employees andadvised them, if they felt they could afford to pay union, dues after they hadpaid their insurance, lodges, and social activities, to join the Union ; other-wise to take the money home to their wives and children. After this addressthe respondent distributed a leaflet, setting forth a resume of the MichiganMediation Board Law which had been prepared for the respondent at itsrequest by Ford,' and concluding with the suggestion that the employees elect4Until shortly before the Union started organizing,Garrison had been a foreman.Heresigned his foremanship to take a group leadership on an hourly basis."Ford testified that at the time he was requested to prepare the contents of the leafletthe respondent informed him that "there were some minor differences with one or twomen and that the Union was being talked of . . " Ford testified that he believed thetwo men were Garrison and Prolo. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDa committee to represent them.6Following Ford's speech,Dennis told theemployees that he was willing that they organize if a majority wanted aunion.The employees told Dennis that the Union had a majority,but Dennissaid he preferred to conduct a ballot on it. Shortly thereafter the respondentcalled upon the employees to cast ballots on the question of whether theywanted an "inside"or "outside"organization.The ballot slips were blankslips of paper on which the employees were to write "yes" or "no" and someof the employees did not understand the wording of the proposition to bevoted on and cast blank ballots.On the afternoon of the day on which theballotswere cast, Foreman Burkhart called the employees together.Theresult of the election was announced as favoring a "company union" andBurkhart asked them to nominate a president or chairman.When no nomina-tions were made, Burkhart proposed employee Earl Johnson as chairman andsuggested that they have a representative in each department'In early March, Washburn met again with Dennis and Schroen to discussrecognition of the Union.Dennis informed him that the employees no longerwanted the Union, told of the election, and offered to show him the ballots,whichWashburn refused to inspect.That night Washburn met with theUnion.The next day Garrison and Prolo were again discharged.3 Followingthis,Washburn conducted negotiations with the respondent which resulted,8 or 9 dayslater, In the reinstatement of Prolo and Garrison with back pay.On April 10, 1942, the respondent and the Union executed a tentative agree-ment providing for recognition of the Union as the sole bargaining representa-tive, for negotiation of grievances, for a closed shop, and for continuation of theexisting seniority rules.The tentative agreement provided that it was toremain in effect until the execution of, and be incorporated in, a completeagreement.9E The concluding portion of the leaflet read :THE TERMSOF THIS LAW ARE CLEAR AND WE BELIEVE THE LAW ISENTIRELY FAIR.We have never known,however thatthere are any differencesbetween us and ouremployees or of any labor dispute.THE MANAGEMENTof this companyWILL NOT DEAL WITH ANY OUTSIDEROR ANY OUTSIDEAGENT OR REPRESENTATIVE in regard to any mattersuntil we are informed that he is authorized to representA MAJORITY OF OUREMPLOYEES.The law provides for the creation of a "union","employee association", "com-mittee", "agency" or "representation plan"formed for the purposeof dealing withemployees concerning any grievances or terms or conditionsof employmentAny such committee, agency or representationTHAT A MAJORITY OF YOUEMPLOYEESWISH TO SELECT OR ELECT,the managementwill be glad to meetwith any time in regard to any grievances,terms or conditions of youremployment.The StateLaw furtherprovides,however,that it isunlawful forany employee orfor any other personto force or attempt to force anyperson to become a member ofany labor organization or to refrain from engaging in employment.We will be glad if you willelectby ballotany committee of 10,12 or15 of theemployees providedtheyare elected by and are authorized to representa majorityof our employees.7 Johnson told Dennis that he regarded the chairmanship and the committee-selected aspurely social.8 Garrison testified that he was informed by a foreman that he was discharged thistime for discussing union activities with another employee.Prolowas similarly told bya foreman that his discharge was for union activities.On March 13, 1942, the Unionfiled a charge with the Regional Director allegingviolationsof Section8 (1), (2), and(3) of the Act. The charge was withdrawnwithout prejudice on April 20, 1942.9The bargaining unit describedwill be set forth in asubsequent section hereof. KALAMAZOO COACHES, INC.181When Garrison became a group leader, employee FrancisWikel had beentransferred from the trimming and final assembly department to the paintdepartment, and a question arose as to whether Wikel had lostsenioritythereby.To settle this, Garrison on May 20, 1942, asked Dennis to meet withthe bargaining committee of the Union, which he did.As a result of themeeting the matter was settled, but Dennis apparently was not pleased withthe outcome, and, on leaving the meeting, he told Garrisonthat perhaps heshould give him the keys to the place, and he called Garrison several vulgarnames.Dennis left the plant, returned later slightly underthe influence ofliquor, but not drunk, again called Garrison vulgar and abusivenames, pushedhis finger into Garrison's nose, and said he would like to smash it.Garrisonbecame angry and told Dennis that under the circumstances the thing forDennis to do was to discharge him again, which suggestion Dennis promptlyacted upon.'°Subsequent to Garrison's third discharge, the Union, which was holding con-ferenceswith Dennis and Schroen concerning the terms of a full contract,insisted that Garrison's reinstatement be agreed to as a partof the settlementof issues.At a conference whichwas beingheld on June 2, 1942, in the Park-American Hotel at which Dennis, Schroen, Washburn, Garrison,a FederalConciliator and a State Mediator were present, Dennis' dislikeof Garrisonproved the major obstacle to a settlement.Duringa recess, Schroen calledGarrison out into the corridor, told him that because of theway Dennis felttoward Garrison an agreement would never be reachedas long ashe insistedon returning to the respondent's employ and askedGarrison to drop out.Garrison told Schroen that if he were reinstated with backpay, given thebonus provided for in the proposed contract, and a recommendation signedby Schroen, and if the contract were executed,he wou d resign.Schroenagreed.They returned to the meeting and Schroenannounled the arrangementreached with Garrison.Thereupon the partiessigned the contract and thecollateralagreement for the settlement of Garrison's claim,and Garrisonsigned a resignation to become effectiveas of the end of the working dayon June 4.The discharges of Garrison and Prolo by the respondent on February 26and in early March 1942 were clearly for the purposeof discouraging unionorganization and activities, and by such discharges the respondent interferedwith, restrained, and coerced its employees in the exercise of therights guar-anteed in Section 7 of the Act.With regard to Garrison's third discharge, on May 20, 1942,Garrison's sug-gestion to Dennis that he discharge him, doesnot, in the opinion of the under-signed, preclude his discharge from beingdiscriminatory.As Garrisontestified,"You can just take so much." The abuse which led tothis discharge grewout of Dennis' displeasure over Garrison's effort to negotiate the settlementof a grievance.But for Dennis' antipathy for unions and union activitiesthe undersigned is convinced that Garrison would not have beendischargedon this occasionThe undersigned therefore finds that by such discharge therespondent discriminated in regard to Garrison's hire and tenure of employ-ment in violation of Section 8 (3) of the Act.30Prior to February 1942, Dennis had not criticised either Proloor Garrison and hadnever before called Garrisonnames.After February1942 Dennis treated Prolo rudelyalso andseveral timesopenly criticised Prolo before other employees although be hadnever doneso before. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The bargaining relationship of the Union and respondent ; refusal to bargainThe contract of June 2, 1942, was of one year's duration, automaticallyrenewing from year to year unless amended." Throughout the period coveredherein this contract continued in force unchanged.The charges of refusalto bargain in this case are in the main not based upon a refusal to recognizeor to contract with the Union in the first instance but rather are based uponthe theory that the respondent, after the making of the contract, though com-plying in form did not comply with the spirit of true collective bargainingas contemplated by the Act in its dealing with the Union on matters notspecifically covered by the contract.One of the principal complaints of the Union concerned the difficulty itencountered in getting the respondent to deal with the bargaining committeeon individual increases as well as general ones. In order to prevent individualincreaseswithout the knowledge of the bargaining committee, the Unionrequested from the respondent a list of wages of the employees.At leasttwo unsuccessful attempts were made to procure such a list in 1942. Some-times the respondent would grant raises bargained for by the bargainingcommittee, notify the committee when the raise became effective, and sign theslip indicating that the grievance had been settled.But sometimes the respon-dent would tell the bargaining committee that it could not give a requestedraise yet two or three weeks later would grant such raise to the individual,following individual dealing, without notifying the bargaining committee; some-times the respondent would grant raises bargained for individually only; andsometimes the respondent refused to sign the grievance slip indicating thatthe bargaining committee had settled the grievance.Wilford Lee, as chair-man of the bargaining committee, during 1943, spoke twice to PresidentSchroen " about individual bargaining.The first time, he told Schroen that,under the contract, bargaining was to be done only with the bargaining com-mittee and not with individual employees.Schroen asked if Lee meant hecould not talk to anyone out in the shop.When Lee told him he could butnot about individual increases, Schroen, according to Lee's credited testimony,said that he could talk to anyone in the shop about anything he wanted to.On the second occasion when Lee spoke to Schroen about individual bargaining,Schroen said if Lee did not like it, why did he not quit. On one occasionafter Lee had succeeded in reaching an understanding with SuperintendentLeonard Wood about individual increases bargained for, Wood refused to signthe grievance slip as settled because he did not want to "stick his neck out"in view of Schroen's attitude.Wood did most of the bargaining for the respondent.He told Lee thathe would back Lee up and would warn individuals who sought to bargainfor themselves but that he could not control it if "management" went overhis head.WhileWood sought to live up to the terms of the contract, he"The parties stipulated at the hearing that the appropriate unit was all employees,excluding supervisory employees and employees with power effectively to hire or dis-charge, and clerical employees and confidential clerks employed at the plant.Thisessentially agreed with the provisions of the contract.All the employees in the unit are,by requirement of the closed-shop contract, members of the Union.The respondent didnot contest the majority of the Union.The undersigned finds that, at all times materialherein, the Union represented a majority of the employees in an appropriatebargainingunit.In November 1942, for reasons mainly concerning financialmatters, therespondent'sboard of directorsremoved Dennis as presidentand Schroenwas made president andgeneral manager. KALAMAZOO COACHES, INC.183felt that in some matters the bargaining committee was trying to tell himhow to run the Company. The routine prescribed by the bargaining committeefor dealing with individual raises was one example, according to Wood, ofthe bargaining committee's trying to run the Company.He resented this.In further regard to wages, the Union requested the respondent to set upjob classifications with minimum and maximum rates within those classifica-tions and a plan whereby employees could get automatic increases until theyreached the top of their bracket.At the time, the respondent had no fixedrates except a minimum which applied to all classifications alike.18At thefirst conference concerning this matter,Wood told the bargaining committeethat the respondent had its own classifications, which Wood gave them. Thecommittee contended that too many men were put in a residual group andalso that there was no maximum or minimum within the classifications. Therespondent refused to make any changes.The Union's International Repre-sentative was called in at a second conference, at which the Union had a listof job classifications and rates established by the International, and a FederalConciliatorwas called into a- third conference.The respondent refused tochange its position and the matter was referred to the War Labor Board.The respondent's position, as shown by a referee's report, was that the respon-dent, having few employees, was obliged to transfer about 85 percent of themfrom one job to another in order to keep them occupied and that disputes wouldresult when an employee would be transferred from a higher to a lower payingjob.As to this objection the referee's report stated: "The Company's chiefobjection to job classification appears to be a fear that the Union will insiston the employee receiving his regular rate of pay when transferred to a jobpaying less.The Union indicated that this practice is now followed andthiswas admitted by the Company." The Regional War Labor Board onMay 11, 1943, issued a Directive Order, directing the respondent and the Unionto renegotiate the question of job classifications and to submit their agreedclassifications or separate claims regarding them.A Second Directive Orderof the Regional War Labor Board on September 25, 1943, ordered the submittedclassifications and rates to be in effect.From this time on the respondentfurnished the bargaining committee with a list of wages and rates of theemployees, and the Union would check its accuracy with the employees. Thispractice disclosed that occasionally individual employees had received raises ofwhich the bargaining committee had not been informed and that the foremannotifying the employeeof his increasehad told him not to say anything aboutitbecause it might cause hard feeling or cause others to think they wereentitled to a raise.Once the bargaining committee complained to the respondent that a foremanwas working overtime without any union member working with him, a practiceexpressly forbidden by the contract.Wood said he would speak to the fore-man about it.The foreman continued his solitary overtime work, however.When the committee complained again.Wood told them that the foremanwas doing it on his own initiative and the respondent could do nothing aboutit.Finally Lee, himself, spoke to the foreman, requesting him to stop thepractice, and the foreman stopped.On occasions the respondent considered the Union's grievances as substantialand agreed to improve certain conditions complained of. Some of these werev The minimum starting rate was provided for by the contract.The contract alsopermitted the matter of wages to be reopened at any time by either the Union or therespondent. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDsettled, but in several casesthe respondent either failed to effect the promisedimprovement or delayed to an extentwhich might cause the most patientto lose faith in the respondent's promises.Someof the grievances wereregarded by the respondent as petty and as a waste of valuable time.14SuperintendentWood felt that many of theseminor grievancesmight havebeensettled at lower levels without the whole bargaining committee comingto him.Wood once told the whole bargaining committee that it seemed tohim they weremaking up a lotof grievances and coming to the office just tosmoke.But in April 1944 Wood told Lee he was doing too much runningaround.Lee explained that he was settling grievances.16Wood said it wasnot necessaryfor him to settle them and that he should bring them to theoffice 1'About March 1944, when Wood complained that the bargaining committeewas making up grievancesin order to come to the office to smoke, he inaugu-rated a plan,with the approval of the bargaining committee, to meet once aweek and havethe foremenpresent.This plan failed to function satisfac-torily to the Union because on the appointed day Wood was likely to be toobusy,or the respondent would want to rush a bus out, so the meeting wouldbe postponed to the following day.According to Lee's credited testimonythe followingwould thentranspire.The committee would ask, the next day,when the meeting would be, and Wood would say, "Maybe late this afternoon."Then,about 5 minutesbefore quitting time, Wood would say, "Come on, boys,we have a little time. Let's get it over with" Then Lee would refuse to meetbecause ofthe insufficiency of time, and on the following day when the com-mittee wouldgo to Wood, the latter would say, "What have you got? . . .We've got to get out a bus.What is the trouble anyway?What is the maintrouble?"The committee would then try to state their case as fast as theycould but they were dissatisfied because they were being rushed"Wood sometimestold the bargaining committee that he would give raisesrequested"to pacify" the boys in the shop.In a bargainingcommittee confer-ence with managementin early 1944, Schroen, who seldom attended such con-ferences,"was presentand, after saying something about pacifying, called31Wood enumerated some of the grievancesthat he considered petty.One was a com-plaint from the employeeswho were torchsoldering.The respondent had introduced anew method for them,and they complainedthat it was too hard on their bands, asthey had to stand on a platform and hold thetorch above their heads, and also that thenew method caused a vibrationwhichcracked the solder.Wood told the foreman tosettle the grievance,"if they feltthe fellowswas goingto walk off the job, to use theirown judgment,either theycould usethe floor type fan for torch soldering as the oldway, the usual procedure,and for theforeman to make the decision, so I left it up totheir owndecision."Another "petty" grievance was a complaint that the clock was offand the men did not get their full 5-minute rest period.'"Art.II, Sec.4, of the contract provided:"Any Committeeman of the Union will bepermitted to leave their department at any timeto adjust grievances not in their owndepartment.""Schroen testified,"During 1944, there wasan awfullot of bickering, carrying thisbook around,that they wantedthe foremanor the superintendent to sign the grievance.They would go all over the shop, walking from one endto another, and it seemed to melike there was so verymuch of it was uncalled for, and causing a complete disruptionthroughoutthe department ... .3The Union held a regular meeting on the first Monday in the month right after work.Often,however, on such night Wood would ask the men to work right through and themembership attendancewas thereby affectedThe committee asked Wood not to do that,and Wood said he would try to remember but never did."Schroen testifiedthat he relied on Wood because he did not have time to be a"referee"to the men. KALAMAZOO COACHES, INC.185the bargaining committee a bunch of kids.Wikel, a member of the committee,remarked that if they were children so was the management, to which Schroenreplied, according toWikel's credited testimony, "If you don't like it, whydon't you quit?"Other examples of the bargaining relationship between the Union and therespondent will be related in the following section 193.The discriminatory discharges of Lee, Wikel, and StinsonJohn Wilford (Bill) Lee, previously mentioned, was employed by the respon-dent as a stray painter in September 1941. Prior to the time of the respondent'srecognition of the Union, Lee's relations with Schroen had been exceptionallyfriendly29One evening during the ante-recognition period of the Union, whileLee was working overtime, he, Dennis, and Schroen were discussing the forma-tion of the Union.Dennis asked Lee what he thought of the Union. Leereplied that he was 100 percent for organized labor but that he had workedat another shop where a union was being formed and he had participatedand been discharged and he did not wish to be discharged again.Dennissaid Lee need not worry ; if he just "played ball" with them everything wouldbe all right.nOn April 20, 1942, Lee Joined the Union. In August of that year he waselected recording secretary.During this period the bargaining committee gavediscouraging reports of their efforts to settle grievances with the respondent.In January 1943, two of the three members of the bargaining committeeresigned, saying that they were not getting anywhere.Lee asked to be puton the bargaining committee and he and Al Muller were elected to replacethose who had resigned.The third member of the committee, Francis Wikel,had been elected in October 1942.The committee elected Lee as chairman.At the time of Lee's election to the committee there were several grievancespending.The first was the Union's request for job classification with maximumand minimum rates therein.Thismatter was settled as above related.'The second was the objection to secret individual increases.As previouslyrelated, Lee spoke to Schroen about this matter twice.n Schroen took umbrage19 The complaint charges that the respondent promoted union officers for the purposeof preventing them from engaging in concerted activities.The evidence disclosed thatthe respondent had promoted two employees to foremanship.One was president of theUnion at the time he was promoted.The other was president at the time he was firstoffered the promotion but at the time of his acceptance he was vice president and amember of the bargaining committee.The respondent did not consult the Union beforeoffering the promotions, but gave the offerees time to take it up with the membership.The undersigned finds no basis for inferring that the respondent made such promotionsfor the purpose alleged.$9Lee's brother was a partner in a firm for which Schroen had worked before he wentwiththe respondent.21This finding is based on,Lee's credited testimonyDennis did not testify,za Other grievances pending were:(1) request for Improved ventilation,which Leetestified was not settled or Improved while be was working for the respondent.(At sometime, the date of which was not shown,the respondent Improvised a one-bladed fan toalleviate the situation caused by dust from the bandsaw,according to Wood's testimony)(2) a request for a guard for a saw on which accidents had occurred,which the respondentpromised to take care of but did not during Lee's period of employment;(3) a requestfor a welder's shield to keep the flash from the eyes of the other workmen,which requestresulted in the respondent's furnishing of a small shield not satisfactory to the men Inthe shop;(4) a complaint about sanitary conditions In the men's toilet which conditionthe respondent finally rectified in the fall of 1944m Schroen admitted on cross-examination that some of the men had spoken to himabout individual increases and that he had spoken to some of them. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDat this, regarding Lee's insistence upon such a restriction as an officious inter-ference with his personal liberty, and unwarrantedly interpreted Lee's state-ment as an attempt to deny him the privilege of saying "good morning" tothe men.As previously found, Schroen refused to stop talking to the menabout individual increases.In December of 1943, the Union made complaint to Wood that the plantwas too cold in the morning. Apparently the cold was, several times, theresult of a breakage of the automatic stoker worm. One morning in January1944, when the men arrived and found the plant cold, they walked out, returning2 hours later."When Wood spoke to the men, objecting to their walkingout, especially without notice, Lee told him according to Schroen, "We toldyou to get it fixed.Why didn't you get it fixed? You have been warned aboutit."Wood and Schroen, however, both considered the walkout as unwarranted,and Schroen concluded that Lee and Wikel were personally responsible"After Lee was elected to the bargaining committee, Schroen's prior friendlyattitude toward him disappeared.Whereas he had, before January 1943,received favorable comments on his work, he received only criticism thereafter.Wikel, who was employed in 1937 by the respondent's predecessor, was, duringthe period from about February 1942 to June 1944, working as a painter withLee.One night in the summer of 1943 while Wikel and Lee were workingovertime they noticed that Schroen came in quietly and watched them frombehind a bus.Thereafter, Schroen,Wood, or foremen other than their ownfrequently watched them.Lee testified that he noticed this more just beforea meeting of the Union or after a meeting of the bargaining committee withthe respondent.Schroen testified that at various times he would go through the shop toinspect the work and the employees would volunteer that Lee was gettingtoo big for his breeches. In February 1944 Lee was elected president of theUnion.As such he continued to sit in on bargaining committee meetings withmanagement.Wikel became chairman of the bargaining committee. Schroenreported to Lee in a meeting with the bargaining committee that the men inthe shop had told him that Lee was playing "big shot" ; that the employeesdid not have grievances; that Lee was just making them up; and that themen did not like Lee as president.Lee asked the men at a union meetingabout this and they denied having spoken to Schroen. Schroen spoke toWood about the subject, asking him to keep better control of Lee "and seeif it was an indication from the employees themselves . . ." One time Schroensuggested they call the men together so he could hear from them instead offrom Lee what their grievances were.When the men were assembled, Schroenasked them if they had anything against him or if they had any grievance2+According to Wood's testimony the grievance concerning the lack of heat had pre-viously been settled by having a man from the time department stay nights and arriveearly to fire up. Presumablythisman merelyfilled the stoker bin because on this occa-tion, Schroen testified, they had tofire the furnaceby hand.= Schroen testified on direct examination : "I found that most of this was agitationon the part of Mr. Lee and Mr. Wikel, and maybe one or two others " On cross-exanuna-tion, inresponse to aquestion of whether Lee and Wikel were complaining about the heatbecause they were on the bargaining committeeand spokefor the men or whether it wasThat was just theirway of doing things, they always had their noses into everything; if there was any kickcoming, they would be the first to squabble about it." Schroen, on cross-examination,named some of the things into which he regarded Lee and Wikel as "putting their noses"and the undersigned finds that they were matters which were legitimate subjects forcollectivebargaining. KALAMAZOO COACHES, INC.187to present.No one spoke up. Later at a union meeting Lee asked themen why they had not spoken up. They told him that they did not want to"stick their necks out" and besides it was the function of the bargainingcommittee to present grievances.On another occasion after Lee had requestedSchroen to stop speaking to the men about individual increases, Schroeninsisted that all the men be assembled so that he could ask them about it.Early in 1944 Wood told Lee and Wikel that he was going to have to splitthem up because they were "cooking up" too many grievances.On Friday, March 17, 1944, the respondent issued a notice to foremen ofan intended increase in the number of busses that were to be made weeklythereafter.The foreman showed this to Lee. Lee informed Wikel and saidhe thought it was a matter that should be discussed with the respondent.Wikel agreed and arranged for a meeting with Wood. At the arranged timethe bargaining committee and Lee went to Wood's office.Lee addressingWood, opened the discussion by asking, "What in the hell is the big push goingon here?"Wood told Lee to watch his language, indicating that an employeenamed Miss Dunn was present. Lee suggested to Wood that he ask her toleave, but Wood said she had her work to do; so she stayed. The bargainingcommittee then proceeded to discuss the speed up with Wood, asking howitwas to be accomplished.Wood explained that they had to get more bussesout and the onlywayto do that was to work a little harder. Lee asked ifWood thought the men would want to work harder without getting paid more.Wood said that the employees would have to meet the schedule anyway 2°On Friday, March 24, without previous warning, Lee and Wikel were dis-charged.According to contract procedure, the bargaining committee was calledintoWood's office, where Wood and Schroen were, and there Lee and Wikelwere informed of their discharge.They asked the reason. Schroen repliedthat they were discharged for misconduct, which he explained was the useof "strong language" in the presence of a female employee.Then Schroenadded, according to the credited and undenied testimony of Lee and Wikel,"I will be going into the army soon, and I don't want a couple of 'sabotaginghoodlums' running this place while I am gone." Lee asked Schroen to define"sabotage" and Schroen said, ". . . telling the men to lay down on the job,not to get out production. . . .Lee called a meeting of the Union for the next day and asked Claude Brice,InternationalRepresentative, to be there.At this meeting Lee asked themembers if he had ever asked them to "lay down" on the job and they repliedthat he had not.At the meeting It was decided to negotiate for the rein-statement of Lee and Wikel.On Monday, March 27, Brice telephoned Wood and arranged a meeting forthat afternoon.Brice and the bargaining committee met with Wood andthe latter refused to reinstate Lee or Wikel.Wood then asked permission tospeak to Brice alone. The bargaining committee consented and left.Wood thenasked Brice to agree that either Lee or Wikel be removed from the bargainingcommittee.Brice asked why, and Wood said that they hatched up too manygrievances working together and that some of them were petty and he thoughtthings would go better if the team were separated. Brice refused to do that andexplained to Wood that it had taken a great deal of time to get adjustmentsof grievances and that that caused bad labor relations, and he mentioned alsothe fact that many individual increases had been granted, unknown to thea'Wikel quoted Woods as saying, "If you don't like it, you can kiss it."During thecourse of the meeting, Wikel used a few "hells" anc"damns." 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, and told Wood that failure to recognize the fact that this was a matterfor collective bargaining caused disharmony.Wood replied that he was sorrybut that was companypolicy.Brice listed other grievances that had notbeen settled,such as the request for a guard for the saw,the request forimprovement of toilet room facilities, and the speed up.The meeting closedwith Brice's request that Wood prepare a statement of terms on which therespondent would reinstate Lee and Wikel.The following day Wood wrote, offering reinstatement to Lee and Wikelwith restoration of their seniority rights but without back pay, on conditionthat they should make a full apology "to the group who were in my office onFriday,March 17, also with the recommendation that one of the above beremoved from the Bargaining Committee giving either the metal or wooddepartment representation . . .11 27On the evening of the receipt of thisletter the Union met, and agreed that Lee and Wikel should apologize to theoffice girl but turned down the suggestion for removal of one of the two fromthe bargaining committee.The following day, Brice and the bargainingcommittee met with Wood, who agreed to reinstate the men if they apologizedtoMiss Dunn. This was done.At a meeting following the reinstatement of Lee and Wikel, Wood told thebargaining committee they were a "bunch of little kids" that made up a lotof grievances and did not know what they were talking about. Schroen, whowas present, agreed and added, according to Lee's credited and undeniedtestimony, "You unions are having your fling now, but after the Presidentialelection I think things will get a little different.",SuperintendentWood, a young man of 27 when he was employed in thesummer of 1942, undertook within a few weeks after his arrival to reduceovertime work.After a period of slump, when the force was reduced to 16men, production was increased in late 1942.Whereas they had been producinga bus a week, the production time was shortened and more employees wereadded to the wood and metal shops. No painters were added because thepainters had not been occupied full time with painting and were shifted aroundWhen the respondent began putting out two busses a week, the painters wereoccupied full time with painting. It took about 23 to 28 hours to paint a newbus, including the preparatory work.Thus, if the painters did not worknights, it would take about 3 days to paint a bus. In 1942 the painters workedat least one night each week.28During 1943,whenthe respondent was tryingto step up its schedule, the painters might be asked to work through until9 p. in or to come back at 9 or 12 o'clock. They would then put in from 2 to 4nights a week.Lee and Wikel did not like these hours, although they didnot object to working overtime once in a while.The men in the metal and47 The last two paragraphsofWood's letter read :After discussing this matter with the Union and its representatives,Mr. Brice, Ihave come to the conclusion that the Management and the Union can come to a verysatisfactory working conditionThis can be accomplished only by handling eachcase as presented by the BargainingCommitteein a more diplomatic way, and notridiculing the supervisory department or the Management intryingto bargainFrom today the Union contract will be the sole guidance of any procedure and itshandlings in the futureAny deviation from the contract in the past will be droppedimmediately.If this is done, and both parties abide by it, I, in my own mind, knowthat a satisfactory agreement can be reached in every manner21Wood testified that the other men refused to work in the plant when the painterswere using yellow chromite, so it was necessary to have the painters do that work atnight.Alsoif a busreached the paint shop Wednesday night and had to be out onFriday, the painters would have to work nights. KALAMAZOO COACHES, INC.189wood departments were older, and they refused to work overtime.Theresult was that by the time the bus reached the paint shop the respondent wasalways pressed to meet its delivery date and the burden of making up timeusually fell to the painters, who were frequently asked to work overtime.By March 1944, the respondent had about 33 workers but still had 2 painters.About the latter part of May 1944, Lee went to a doctor to find out whyhe was losing weight and had bleeding gums. The doctor advised rest andno overtime work.Lee went to Wood and asked him to try to get someoneelse in the paint department to help him out so he would not have to workso much overtime.Wood promised to do so. Shortly thereafter the respondentreceived an order for five busses.The first one was rushed because the buswas needed for a run ; so the painters worked all night on it. They askedWood not to have them work so hard on the next one but Wood said, "Goahead and get this one out. After this it won't happen again." But Lee wasstill requested to and did work all night on the third and fourth.One evening in early June, Acting Foreman Muller S° asked Lee to workovertime.At first Lee promised to do so but later Lee went to Wood andsaid that he would not do so unless he received the raise of 2 cents anhour which was pending as the subject of bargaining.Wood told him thatthe reason he could not get it was because of the way Schroen felt towardLeeLee asked if he could speak to Schroen and, with the permission ofthe bargaining committee, Lee had a private talk with Schroen in an effort toimprove their relations.Schroen asked what the matter was. Lee told himthat he felt that Schroen was bucking him and hindering the other men inthe Union from getting what they wanted, and then he traced their relationsfrom the time when they used to play golf together to the time after he goton the bargaining committee, when Schroen was constantly watching himand criticizing him.Schroen asked how Lee liked working under pressure.Lee replied that he did not like it and would like to be relieved of it. Schroensaid, according to Lee's credited and undenied testimony, "Maybe if you wouldstop trying to run into this office every five minutes with grievances, and tryingto play such a big shot in the Union, that maybe we will let you off from underthis pressure."With regard to the raise, Schroen told Lee that he would puthim on probation for a couple of weeks and if he behaved himself he wouldget the raise at the end of that time.With that, understanding Lee workedthat night.On June 10, 1944, Wikel was transferred from the paint department to thetrim department.On June 15, Harry Stinson was hired to assist Lee. Thatnight Lee was requested to work overtime and he refused. Foreman Mullerthen asked Stinson if he would work overtime 30 Stinson, who had learnedthat Lee was not going to work overtime because he had not yet received thepromised raise, said he did not want to cause trouble with Lee.Muller askedif he would work if Lee approved, and Stinson said he would. Lee said it wasall right with him, and Stinson consented to work, but reluctantly, as helacked confidence in his ability to work without Lee.That night Stinson sandeda bus, mixed some paint, and started to spray paint the bus.He was not expe-rienced in enamel work, and the job did not go well; so Stinson checked outsuMuller became foreman officially on June 8, 1944, but for a month prior to that hehad served in lieu of the foreman who was on vacation.3"Stinson testified that this occurred on the second day of his employment, but thesecond day was Friday and would not have fitted with the timing of the other occurrenceshe testified to. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDin disgust and went home intending to quit.After remaining away a day,Stinson returned for his pay check.Underkircher,the respondent's treasurer,asked him why he had not returned to work,and Stinson told him he did notwant to return,that he did not like working conditions,and that he did notwant to work there until his job was frozen. Underkircher told Stinson he hadjust written a letter asking him to return to work but that he had not mailedit yet ; so he read the letter to Stinson.Underkircher called in Foreman Mullerand asked if there was anything wrong with Stinson's work.Muller said therewas nothing wrong with his work,but that he had mixed his paint a little thinand had had a little trouble.Stinson returned the following Monday andworked continuously until the time of his discharge as hereinafter related.During the first week in July, Muller went to Stinson and told him,accordingto Stinson's undenied and credited testimony,"You are doing your job all right.I thought you could do it."On July 3, 1944,Douglas Ramsay,a customer of the respondent,who oper-ated a line known as the Colonial Bus Lines in the Carolinas,brought to Kala-mazoo for repairs a bus he had purchased from the respondent.The bus hadbeen in a wreck and was badly damaged,one side having been ripped off. Schroentold Ramsay that it would take five or six working days to repair it.The plantwas closed over July 4. On Wednesday,July 5 the plant was too crowded tobring the bus in; but the respondent began working on it outside the plantby removing the torn metal,taking out the seats and luggage racks, and remov-ing part of the ceiling.Except for repair of the seats that had been takeninside the plant, nothing was done on the bus until Friday night or Saturday,when the bus was moved into the plant. The men worked on the bus all daySaturday and Monday and part of Tuesday.About 8:30 or 9 a. m. on Tuesday,July 11, Lee was instructed to get theColonial bus ready for painting.At that time the bus was in the metal shop.All the windows were out except five of the seven windows on the left side ofthe bus.Lee looked at the work sheet and noted that it called for replace-ment of torn jamb rubber.Since the jamb rubber on the five remaining win-dows was nearly all torn,Lee requested of Foreman Muller that these windowsbe removed so that he would not have to spray the inside of the bus with thewindows in.His reason for requesting this was that the enamel fog, whichIs heavy and hangs in the,air,would not be able to escape readily and wouldbe injurious to his health.New busses never have the windows in when theyare painted inside and the respondent had never had a repair job which hadhad to be repainted inside.Muller went to Wood and returned to say that thewindows would not be taken out. Lee then asked Wikel, as chairman of thebargaining committee, to make out a grievance slip and to take the matterup with Wood as a grievance.This Wikel did,and after he had procured thesignatures of Lee and Stinson,he and the bargaining committee and Lee tookit to Wood.Wood was adamant,however.Lee attempted to reach Brice bytelephone but was unsuccessful ; so he returned to the Colonial bus whereStinson was feather edging and did some cleaning work.At about 10:30 a. m.Lee called a meeting of the executive committee on theoutside of the plant.That committee decided to call Earl Falconer, thenRegional Director of the Union.Lee explained to Falconer the nature of thegrievance.Falconer advised Lee to agree to paint this bus but to file a griev-ance to see that it did not happen in the future and then told Lee that Bricewould come the next day. Falconer also suggested that Lee ask Wood for theoffice fan to put in the bus. The bargaining committee and Lee then returned KALAMAZOO COACHES, INC.191toWood and told him that Lee wouldpaint this bus ifitdid nothappen inthe future.Wood said "O.K."While they weremeetingwith Wood, Schroenwalked into the office and remarked, with avulgar expressionof disgust, aboutthe number of men "wastingtime."When Lee said that they were tryingto settle a legitimate grievance, Schroen uttereda vulgar andcontemptuousexpression, the nearest proper equivalent of which would be "nonsense." ' Thecommittee went out, and Wikel prepareda slipfor settlement of the griev-ance on the agreed basis, but when he took it to Wood, the latter refused tosign it because, he said, they might sometime get a bus for repair where allthe windows were in. This refusal, Wood testified, created quite an uproar.Wood agreed to lend thepaintersthe office fan, but they did not take it.Wikeland Lee testified that from their experience the fan would not have been ofmuch value.Altogether Lee put in only about 1 hour's work on the Colonialbus between9 a. in. and noon.Stinson lostabout 30 or 40 minutes from work.At lunch time Lee calledanother meetingof the executive committee to seeiftheywanted him to proceed with the painting without getting a settlementof the grievance.That committee decided he should proceed with the work.Early that afternoon the Colonialbus was movedto the paintshop and Leeand Stinson worked steadily the rest of the day ; by quitting time the primerwas put on " A little after 7a. in. onWednesday, July 12, Brice came to theplant, encounteredWood in the shop,and askedfor a meeting.Wood saidhe was too busy. Brice said theyhad a grievancethey wanted to negotiate andthey regarded it as important.Wood replied that he knew what the grievancewas and that there wasno use of a meeting asthey were not going to takethe windows of the bus out.That same day Schroen talked to Wood and said, "What in the dickens dotheywant these windows out for? You can paint a job much more satis-factorily with the windows in.Haven't you told them to leave the windowsin?What is all the argument about?"Wood replied, according to Schroen,"Well you know Lee. He is going to have those windows out come hell orhigh water . . . ." Schroen told Wood, "Let's put a stop to this monkey-business, and get down to earth and get some work done on that job." Schroentestified that he was so mad he was ready to "tearthe placeloose."On Wednesday afternoon Ramsay spoke to Wood or Schroen about the lengthof time it was taking to get his bus out and, although the painters were notconsulted, he was promised thatthe painterswould work that night. Schroenthought the painters were just "piddling around" and he told Wood to tryto get them to see that the respondent was justifiedin askingthem to paintthe interior with the windowsin "because it is justmerely a matter thatanyone with a little common-sensewouldknow, that paint will travel outa lot faster if the side wall is closed . . . ." Schroen testified that he couldnot see any justification "for their bull-headed refusaltowork onit,"andhe told Wood he had better start cleaninghouse andget rid of "some of thesefellows we have got onour hands."He further testified :I gave him [Wood] complete instructions before I went away [on a tripto Chicago]. I said, "You know how this fellow Lee is.We fired himonce before for carrying on, and we had to swallow our pride and takeHlThe rest of the time was spent on preliminaries such as feather edging,cleaning,glazing,sanding, and masking,which required about 4 hours'time for two men. Schroentestified that on Tuesday five men were doing the work the painters should have done.Schroen was mistaken about this.When the bus was in the trim shop, five men wereworking on the bus, but they were doing other work, according to Foreman Muller. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim back.You have got to get yourself out of this mess you are in. Youjust can't get anything donewhen they arebucking you all the time."I just raised the dickens to get the place cleaned up. I was leaving it upto him.When Muller asked Lee that afternoon to work overtime, Lee, feeling ill,explained, and refusedMuller's request.Stinson also declined to workovertime."During the time from July 5 on, Ramsay spent a good deal of time aroundthe plant and became familiar with all the men.He passed pleasantries withthem and "kidded" them. By Wednesday, however, Ramsay was beginningto grow impatient, as he wanted to have his bus back in operation by Saturday.On either Wednesday or Thursday morning Ramsay was in the paint shopand told Lee and Stinson in what they took to be a "kidding" way that theywere two of the slowest painters he had ever seen. Lee replied in jest thatmaybe it would be 2 or 3 weeks before they would get the bus out." Stinson,intending to joke but not being so understood by Ramsay, said if Ramsaywould give them 50 cents more an hour they might come back and work thatnight.Ramsay said that this was an insurance job and he was not authorizedto pay anything extra.Later he told Wood of this incident and said, accordingtoWood, "If I have to do it to get my job home, I will be glad to." The sameafternoon Ramsay returned to the paint room with Muller and asked thepainters to work that night, saying that he would pay them the 50 cents anhour extra.Lee told Ramsay that Stinson had been joking, that they hadno intention of taking it, and that the enamel that they had been sprayingwould not be dry enough that night, anyway, to permit further work. Leeshowed Ramsay and Muller that the paint had not begun to set up yet"On Friday, July 14, while Lee and Stinson were working on the Colonial bus,Lee had to strain some paint to refill his gun" Stinson came up to Lee tohave his gun refilled also and was waiting until Lee was through filling his.At this moment Foreman Muller came up and asked Stinson if he did nothave anything to do.Lee had previously told Stinson he thought they werebeing watched and that he should watch his step and work to the best ofhis ability.Stinson turned to Muller and asked if Muller had any reason todischarge him ; if he did, to do it, but if not, to stop riding him.Muller walkedaway without saying anything.On Friday morning the painters had finished spraying the inside top of thebus, and the bus was moved to the trim shop shortly after lunch time. DuringFriday forenoon Foreman Muller had a number of times called Lee off hiswork on the Colonial bus to paint parts of other busses." Once he asked Leeto paint the switch panel and instrument panel on the next bus in line. Leeat the time was painting the angles on the outside of the windows, a Job thattakes considerable time.Lee, as leadman, sent Stinson on the panel assignmentand continued to work on the Colonial bus.Schroen had left town on Wednesday and returned around noon on Friday.On his return, Schroen saw the bus still in the paint shop and learned from" On Wednesday afternoon Lee lost some time because of the fact that four or fivepails of paint that he procured from the stock room were mislabeled." Ramsay testified that Lee said on one occasion that the bus was getting out as fastas any."Lee testified that it takes enamel 12 hours to dry enough to mask.Muller asked Leeand Stinson to work both Wednesday and Thursday nights. They refused both times"The paint job called for one coat of primer and two coats of enamel.W There were similar interruptions of the work on Tuesday, KALAMAZOO COACHES, INC.193Wood and Ramsay that the painters had refused to work nights. Ramsaycomplained that the painters had delayed the job. Schroen spent a good shareof the afternoon talking to Wood and Muller "trying to make a solution."Sohroen, on Muller's suggestion that Stinson was still on his 30-day proba-tionary period, decided to get rid of Stinson.Then they passed to a consid-eration of Lee's case and decided to discharge Lee. Schroen testified : "So wewent along to Mr. Lee's situation, and decided, and definitely made up ourmind, I did, that I was going to have a show-down with these boys at four-thirty, and felt that they would be discharged.As a matter of fact, I hadmy mind all made up that he was going to be discharged unless they couldconvince me otherwise.Lee and Stinson worked all Friday afternoon on the Colonial bus, with theexception of odd jobs which Muller assigned them on other busses,assistingthe trimmers and doing touch-up work.At quitting time that day, at Schroen's instruction, Muller called the bar-gaining committee together and told them to come to Wood's office, announcingthat Stinson was being laid off.At this time Muller gave Stinson his check.Brice had dropped in as he was passing and Schroen invited him in, too. Thecommittee, together with Brice, Lee, and Stinson, met Schroen, Wood, andMuller in Wood's office.Muller asked Stinson what he was doing there in viewof the fact that he had received his check, and Schroen told Stinson he hadno business in the meeting as it was no concern of his. Brice then asked whythey were discharging Stinson and Muller said for insubordination and refusaltowork overtime when he was most needed. Schroen interjected that thatwas not the reason; that the reason was that Stinson had not completed his30-day probationary period and they were not satisfied with his services.Brice checked with the committee who told him it was Stinson's 29th dayof employment and Brice told Stinson that the contract permitted that and thatStinson should leave and see him that night.When Stinson left, Schroenannounced that they had a "little surprise" for Lee, that they were discharginghim.Brice asked what for, and Muller said for not working overtime"Schroen said that was wrong, that they were discharging Lee for insubordina-tion.Brice asked what he meant by that and Schroen said for refusing totake orders.Lee asked what he meant by that, and Wood said that Mullerhad asked him to paint an instrument panel and a switch panel and he had notdone so.Lee said that he had been working on the Colonial bus and he hadtold Stinson to paint those parts and that he did not regard that as insubordi-nation.Brice said that under the contract Lee was entitled to a review beforethe bargaining committee, and Schroen replied, according to Brice's, Lee's, andWilkel's credited testimony, "This is a review."Brice said he could not seethat and that Lee was not discharged yet because he did not have his check.Schroen reached under Wood's desk pad and pulled out Lee's checkand releaseand handed it to Lee. After saying that they would see Schroen later, Briceleftwith Lee.On about July 20, pursuant to a dispute filed by the Union with the StateMediation Board and the Conciliation Service, a meeting was held in Wood'soffice between Brice, the bargaining committee, Schroen, Wood, Steffen, therespondent's attorney, and a representative of the Conciliation Service.Atthismeeting, Schroen gaveas reasonsfor Lee's andStinson'sdischarge :nottaking orders from the foreman, that they caused a lot of trouble around the37Wood testified that Lee's refusal to work overtime did not enter into his decision todischarge Lee.68657?- -46-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant, that they had held up construction of the customer's bus, and had triedto "bribe" the customer for more money. The respondent refused to reinstateLee and Stinson.During the meeting one of the members of the bargainingcommittee raised the matter of individual increases which did not go throughthe committee.Steffen said that was the respondent's policy and its rightand that raises would continue to be given that way. The Conciliator explainedthat that was a matter for collective bargaining.Steffen then asked if anygrievances remained unsettled and the committee named some.Steffen wrotethem down and said he would see what could be done.Later that day Brice encountered Schroen and Wood in the lobby of thePark AmericanHotelTheytalked for a while,Schroen saying that Brice waswrong in supporting Lee and that with him gone they would have better laborrelations in the plant.4.Conclusionsa.With respect to refusal to bargain and with respect to inter fereaice,restraint,and coercionThe evidence convincingly establishes that the respondent,after recognizingthe Union as the sole bargaining agent, continued to deal with individualsabout wage increases to the exclusion of the Union and in disregard to theUnion's right to be notified thereof and to be present at the settlement of theindividual grievance.Although Superintendent Wood agreed to channel suchmatters through the bargaining committee, President Schroen did quite thecontrary.He emphatically declared his intention to talk to the men aboutanything he wanted to, and he continued to deal with individuals concerningtheir rates of pay and in certain instances gave the raise through individualbargaining that had shortly beforebeenturned down in collective bargaining."Such conduct in itself constitutes a refusal to bargain within the meaning ofthe Act 89 In this and in other matters herein related the respondent demon-strated a misconception of the extent of its duty to bargain. The respondentnever refused to meet the bargaining committee, although it was not alwaysprompt in keeping its appointments and sometimes attempted to rush the meet-ings through; but a recognition of the formalities of collective bargaining isnot enough.The Act contemplates that employer and representative of theemployees approach the problem of the settlement of grievances in a spirit offriendly co-operation, in an effort to find a solution for their differences.Thiswas not the respondent's attitude.Although the grievances presented clearlyrelated to wages, hours, and working conditions, the respondent unwarrantedlyregarded some of them as an invasion of managerial functions. In such mattersas those involving the request for wage classification, with maximum andminimum rates therein and the speed-up, the respondent's mind appeared closedbefore bargaining commenced.40Too often the respondent's attitude appearedto be:We will grant you an audience to presentyourgrievance and, if wethink that grievance merits action, we will adjust it when we can get aroundto it, but, if we think there is no merit in the grievance, we will say so, andea Tinder the contract,the respondent had agreed that,ifany individual employeepresented a grievance concerning wages,among other things, it would instruct suchemployee to take the matter up with the bargaining committee,Thus the respondentdisregarded its contractual as well asits statutory duty80MedoPhotoSupply Corp v.N L. R R,321 U.S 1378:J I Case Cov N L R Il ,321 U.S 332;Order of Railroad Telegraphers v RailwayExpressAgency,321 U. S. 342.40This is not to say that an employer Is obliged to grant every demand, but he isrequired by the Act to consider legitimate subjects for bargaining with an open mind KALAMAZOO COACHES, INC.195then we do not want any argument about it" Some of the grievances that tothe employees were important, the respondent regarded as petty.With thesethe respondent would become irritated and it would seek to discourage them.It openly showed its resentment to the bargaining committee, criticised them,called them "little kids," and in other ways belittled them and sought to dis-courage them in their efforts to represent the Union."The undersigned finds that, on June 2, 1942, the respondent refused to bar-gain without imposing an illegal condition, and that, while the respondentthereafter observed the formalities of bargaining, it failed to engage thereinwith an open mind in a genuine effort to find a solution, through bargaining,to the issues raised by grievances presented, and it by-passed the bargainingprocess on more than one occasion. By such conduct the respondent has refusedand is refusing to bargain with the Union within the meaning of Section 8 (5)of the Act.The respondent's conduct in connection with the settlement of Garrison'sclaim to reinstatement on June 2, 1942, was likewise a violation of the Act.Dennis' refusal to consummate the proposed contract except upon the impropercondition that Garrison's claim be dropped in itself constituted a refusal bythe respondent to bargain in good faith with the Union. Schroen's undertakingto appease Dennis' animus for the Union by inducing Garrison to leave therespondent's employ, although it may been prompted by no malice on Schroen'spart toward Garrison, merely perpetuated the wrongful discrimination.Fur-thermore, the incident was evidence of the respondent's disrespect for its April10 agreement of recognition of the Union as the sole bargaining agent.Thedealmade privately with Garrison at a time when the respondent and theUnion were assembled for the purpose of collective bargaining is in itself arefusal to bargain within the meaning of Section 8 (5) of the Act.b.As to thedischargesofWikel, Lee,and StinsonIf the sole reason for the discharge of Wikel and Lee in March 1944 was forthe use of profanity in the presence of a female employee, their dischargewould not be a violation of the Act. The undersigned is satisfied, however,At Sehroen testified :...even after they were told the windows would be left In,they still took all day to cause a disturbance and lay down on the job."The undersignedbelieves that if the respondent had made a genuine effort to deal with the painters'grievance and demonstrated an interest in the employees' problem, a solution could havebeen reached satisfactory to both employer and employee." The bargaining committee on occasions may have lacked tact and diplomacy,but theburden of fair and friendly dealing falls on both.The respondent'sdisregard of itsobligations under the contract and under the Act without doubt provoked harsh words.IfLee was,on occasion,"bull-headed", the respondent was equally so.As stated byformer ChaiimanMillis in his concurring opinion inMatter of Howard Foundry Com-pany,59 N. L.P. B 60: "This case presents a pointed illustration of the need forspecial care and forebearance in administration of collective bargaining relationships .. .The idea, all too prevalent among some employers, that the obligation imposed by theAct to bargain collectively with majority representatives of their employeesceases uponthe execution of an agreement, and by the same token overzealousness on the part ofunion business agents and new committeemen, are both responsible for much industrialunrest and instability.Square dealing and consideration assume in these days everincreasing significance.Let resentment and resistance...obstruct the peacefulmachinery set up by agreement and the whole purpose of collective bargaining is likelyto fail . . . Itisnot andmust not be a usual function of the Board to enforce oradminister collective bargaining agreements . . . Yet, maladministration of agreementsnow and then, but always unfortunately, force the Boaid to intervene in or even tocoi rect situations which impinge upon the law " 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat this was not the sole reason. The penalty was out of proportion to thenature of the offense.The profanity, so far as the evidence discloses, waslimited to "hell" and "damn," words which are so common in men's speecnnow-adays that business women have long ago ceased to be shocked by them.The evidence has convinced the undersigned, and he so finds, that the principalreason for the discharge of Lee and Wikel on that occasion was that theyhad shown the temerity to criticize management's decision to increase produc-tion speed without discussing with the Union ways and means as they affectedthe employees.By such discharge, therefore, the respondent did interfere with,restrain, and coerce its employees in the exercise of the rights guaranteed inSection 7 of the Act.Lee, an aggressive chairman of the bargaining committee and president ofthe Union, was not always tactful in his approach of the representatives ofthe respondent, as is evident from his opening statement at the meeting todiscuss the speed-up.But some of the statements shown by the evidence tohave been made by management representatives to the bargaining committeeindicate an equal lack of tact.Lee's efforts on behalf of the Union met withcontempt and ridicule from Schroen.The latter paid little attention to whattranspired in bargaining committee meetings with Wood except to note thatsuch meetings kept the men from their jobs and prevented him from steppingup the schedule of production.When things went well with the bargainingcommittee, it is doubtful that Schroen heard about them, but when Wood wouldhave difficulty in trying to get Lee to "see management's point of view" thenSchroen would hear about Lee's "bull-headedness."That Lee's activities onbehalf of the Union was a cause of great irritation to Schroen is plain.Hetestified that he never had anyone express himself on grievances before as Leeand Wikel did.He looked upon their activities not as those of union represen-tatives,which they were in fact, but as individuals who were always stickingtheir noses into things that did not concern them. The man he had once beenfriendlywith became, through his legitimate union activities, which weredistasteful to Schroen, an irritation which Schroen could scarcely endure.Butfor the restraining influence of the Act, the undersigned is convinced thatSchroen would have discharged Lee for such activities long before he did.It required only slight additional cause therefore to induce Schroen to dischargeLee on the occasions when he did. The nominal cause for Lee's March dis-charge was his profanity, but the essential cause was Schroen's opinion of himas a "sabotaging hoodlum" induced by Lee's union activities.Schroen'sappraisal of Lee was utterly lacking in objectivity, in the opinion of the under-signed.Schroen could view Lee only as a malcontent and as an obstructionistIt can be seen that the turmoil created by the grievance filed on the Colonialbus job was more than enough added fuel to heat Schroen's disposition towarddischarging Lee to the boiling point.The respondent adduced testimony giving as reasons for Lee's discharge :slowness in performing the work on the Colonial bus job; lack of cooperationon that and other jobs; refusal to take orders; Lee's temperament; and theattempt to charge a customer extra for overtime.With regard to thefirst,theundersigned finds that, omitting the hours when Lee was not working on thebus because he was processing the grievance or doing other assigned work,the work did not take more hours than would be normal on such a job. Thetestimony shows that Lee and Stinson worked neither faster nor slower thanv Asked if the grievance concerning the windows influenced his decision to dischargeLee,Wood answered,"Well,I imagine it had a part in the picture, yes." KALAMAZOO COACHES, INC.197usual.While the respondentdid not assignLee'srefusalto workovertime asa cause ofdischarge,"Wood testified that he regarded Lee as non-cooperativewhen Lee refused to work overtime on the Colonial bus. In measuring thespeed with which the bus might have been painted from Tuesday afternoon onthe undersigned is satisfied that Schroen was considering the elapsedtime andthe failure of the painters to work overtime after he had promisedhis customerthey would.The evidence of lack of cooperation was given by Wood and Muller. Theobjectionappears tobe that Lee had occasionally forgotten to paint the under-side of a bus and had overlooked touching up little spots, such as screws. Thiswas also characterized by Muller as insubordination " The undersigned cannotregard the fault as either insubordinationor refusalto cooperate. In view ofthe rush the respondent was always in after a bus reached the paintshop, itisnot surprising that a few details were overlooked.Muller claimed that heknew the Colonial bus was unpainted on the underside on Friday afternoonat 3:30 and that that influenced him in recommending Lee's discharge. Theundersigned does not credit this portion of Muller's testimony.The Colonialbus job was not completed until Saturday morning, but Muller did not see toit that the bottom was painted before it was delivered to the customer.A specific instance of "insubordination" given by Muller was Lee's failureto paint a switch panel and instrument panel when he directed him to. BntMuller conceded that Lee had,delegated that job to Stinson who had performedit, that he did not tell Lee he wanted him personally to do the job, that it wascustomary for him to leave to Lee the direction of Stinson's work, and that,although he thought Stinson was not as capable of doing that job as Leebecause it was a "fussy" job, he did not pay much attention to whether or notStinson did the work satisfactorily. In the opinion of the undersigned,Muller's"complaints" about Lee appear suspiciously like an effort to build upreasonsafter Lee's discharge had already been decided upon. In any event, the under-signed finds that, even if such causes did enter into his discharge, Lee's unionactivities were the determining factor.With regard to Lee's temperament, Schroen would have it appear that Leewas a man with a violent temper who would go into tantrums of rage andthrow things about.The undersigned finds that Lee had a temper whichoccasionally flared up when provoked by what Lee regarded as unjust accusa-tions or unreasonable attitudesofmanagementbut that his temper did notcarry him into tantrums in which he threw things about, nor did it result inany physical violence.Schroen was not testifying from observation as to thethrowing episode and obviously confused Lee with another man who hadthrown a piece of machinery in a fit of temper. That man had been dischargedwithout opposition from the Union."The contract limited the number of required hours of work and Wood testified thata man could not be discharged for refusing to work overtime."Muller testified:"...liewould argue with me as to whether or not there wassuch a screw that wasn't painted, and I was constantly being reminded by Mr Schroenthat there were screws getting by in previous busses that I didn't know about, and hehad me check them pretty close."And in another part of his testimony Muller said,.,he would make me point out particular screws and particular parts that shouldhave been touched up,that he would leave to see if I would catch them[a conclusion onMuller's part],and I would have to go around and check each thing that I wanted tomake sure was done,and I would tell him about itHe would say, 'Okay,Iwill goright back and do that'And he would go back,and he might get half of them and liemight get all of them,depending on how he happened to feel " 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned finds that Lee did not seek additional compensation fromRamsay. If he concurred in Stinson's ill considered jest, this was not one ofthe causes for Lee's discharge.Muller not only heard Lee explain to Ramsaythat Stinson was joking,but he saw that the paint was not dry enough to have,permitted further work even if Lee and Stinson had been willing to workovertime.Furthermore, this reason was not assigned as a cause by therespondent at the time of Lee's discharge, but was mentioned for the first timein the meetingof July 20The cause assigned for Stinson's discharge was first given by Muller as hisrefusal to work overtime,but Schroen said that was wrong and that the realreasonwas that Stinson was on 30 days' probation,which time had notexpired, and that they were not satisfied with him. The undersigned finds thatthiswas a justification that suggested itself after Stinson's discharge hadalready been proposed and decided upon and that the real reason for Stinson'sdischarge was the same as Lee's, that is, the delay occasioned by the processingof the grievance concerning the windows in the Colonial bus together with theadditional influencing factor that the painters refused to work overtime tomake up for the time already lost.The only example of Stinson'swork whichmight have been regarded as unsatisfactory was the work he did the nighthe worked without Lee at the commencement of his employment. About aweek before Stinson's discharge,Muller told him he was performing his worksatisfactorily.Evidence that Stinson was not discharged for unsatisfactoryservice appears in Schroen'sown testimony where he related his Friday'sactivities :So I called Wood into my office and I said, "I don't know how you feelabout this situation,but there has got to he something done damn quick."He said, "You know we try to do the best we can, but we just can't getcooperation with Lee and Wikel." It was all in the paint shop and thetrim shop.Itwas all on that side of the building.So at that time, wedecided with Mr, Wood and Mr. Muller,and I believe Mr.Muller said,"If you are having so much trouble in the shop here, why don't you getrid of Stinson?He is on probation, you have got the right to do It." Ihadn't thought of that just at the time.The "trouble"Schroen was concerned with was the grievance procedure thatinterfered with production schedules.A couple of discharges would suffice tocurb the tendency to press grievances.With Stinson as with Lee nothing was said about Stinson's suggestions toRamsay of extra overtime pay until the meeting of July 20.Even when Ram-say told Wood about it, Wood made no effort to speak to Stinson about it.Wood's failure to pursue the matter suggests that Wood learned that Stinsonhad not seriously intended to accept additional compensation.In any eventIt is clear from the record that this incident was not regarded by the respondentas the reason for Stinson's discharge. It is found therefore that the respondentdiscriminated in regard to the hire and tenure of employment of Wilford Leeand Harry Stinson by discharging them on July 14, 1944, and thereafter1refus-ing to reinstate them.By the discharge of Lee and Stinson for engaging inlegitimate union activities, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in the Act.c.As tointerference,restraint,and coercionThe undersigned finds that by the discharge of Union President Garrisonand Financial Secretary Prolo in February and March 1942, and the discharge KALAMAZOO COACHES, INC.199of Garrison in May 1942; by inducing Garrison to resign in June 1942; byrefusingto bargain with the Union in June 1942, exceptupon an illegal condi-tion ; by the statement by respondent's President Dennis in February 1942, toa group of employees that the respondent would not deal with an outsider,but would deal with an "inside" organization, the suggestion that theemployeeselect a "committee," the conduct of a ballot thereon, and Foreman Burkhart'sproposal of a certain employee as chairman of the "committee"; by the conductof Dennis in calling Garrison vulgar and abusive names in May 1942; bySchroen's going over the heads of the bargainingcommittee to assemble theemployees to question the bargaining committee's statements ; by therespond-ent's efforts to effect the removal of Lee or Wikel from the bargaining com-mittee ; by Schroen's effort to discourage Lee's union activities by promisingto relieve him ofpressureifLee would curtail such activity ; and by therespondent's acts that have heretofore been found to be violations of the Act,the respondent has interfered with, restrained, and coercedits employees inthe exercise of rights guaranteedin Section7 of the Act.Iv. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations described in Section 1, above, has a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing, commerceand the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in and is engagingin unfair labor practices, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.It has been found that the respondent by discharging Charles Garrison andIrwin Prolo in February and March 1942 committed unfair labor practices. Ineach instance the respondent reinstated them with back pay. It has also beenfound that the respondent again committed an unfair labor practice by dis-charging Garrison on May 20, 1942. It has been found that this dischargewas not completely remedied since the respondent agreed to a reinstatementof Garrison only on condition that he resign.While Garrison accepted suchcondition, his acceptance did not remedy the wrong. The respondent's act ofrequiring Garrison's resignation as a condition to entering into a collectivebargaining agreement, was a violation of a public.statute which cannot effec-tively be settled by an individual.The undersigned will therefore recommendthat the respondent offer Charles Garrison immediate and full reinstatementtohis former or substantially equivalent position without prejudice to hisseniority or other rights and privileges.Since no charge was filed on Garrison'sfinal discharge, and, for a period of nearly 3 years, no claim was made thatitconstituted an unfair labor practice, the undersigned will recommend thatthe respondent make Garrison whole for any loss of pay he may have sufferedby reason of its discrimination against him by payment to him of a sum ofmoney he would normally have earned as wages only from April 27, 1945, (thedate of the amendment to the complaint when his last discharge was first 200DECISIONSOF NATIONAL LABOR RELATIONS BOARDaverred to constitute a violation of the Act) to the date of the respondent'soffer to reinstate him, less his net earnings4i during such period.It hasbeen found that the discharge of Lee and Wikel in March 1944, wasan unfair labor practice, but they were both reinstated without prejudice totheir seniority and other rights and privileges and given full back pay. Theonly remedy now necessary to remove the effects of that unfair labor practicewill be the posting of the notice hereafter recommended.It has been found that the respondent discriminated in regard to the hireand tenure of employment of John Wilford Lee and Harry Stinson by dis-charging them on July 14, 1944, and thereafter refusing to reinstate them. Itwill therefore be recommended that the respondent offer to each of them imme:diate and full reinstatement to their former or substantially equivalent posi-tionswithout prejudice to their seniority or other rights and privileges, andmake them whole for any loss they may have suffered by reason of the respond-ent'sdiscrimination against them by payment to each of them of a sum ofmoney equal to the amount he normally would have earned as wages fromthe date of his discharge to the date of the respondent's offer of reinstatement,less hisnet earnings48 during such period.It hasbeen found that the respondent at the outset refused to bargain withthe Union without imposing the illegal condition of Garrison's resignation andthat thereafter the respondent has failed to sustain its obligationto bargainwithin the meaning of the Act. It will therefore be recommended that therespondentcease and desist from such practices and, on request, bargain withthe Union as the exclusive representative of all its employees in theappropriateunit.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Automobile Workers, A. F. L., is a labor organization within themeaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofCharles Garrison, John Wilford Lee, and Harry Stinson, the respondent hasengaged In and is engagingin unfair labor practices within the meaning ofSection 8(3) of the Act.3.All employees, excluding supervisory employees with authorityto hire,promote, discharge, or discipline, or otherwise effect changes In the status ofemployeesor effectively recommend such actions, clerical employees,and con-fidential clerks, employed at the respondent's plant, constitute a unit appropri-ate for the purposes of collective bargaining, within the meaning of Section 9(b) of the Act.4.United Automobile Workers, A. F. L., was on April 10, 1942,and at alltimes thereafterhas been, the exclusive representative of all the employees inthe above-described unit for the purpose of collective bargaining within themeaning ofSection 9 (a) of the Act.&'By "net earnings"ismeant earnings less expenses,suchasfortransportation,room,and board,incurred by anemployee in connection with obtaining work andworking else-where than for the respondent,which would not have been incurred but forhis unlawfuldischarge and the consequentnecessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N. L. it. B. 440.Monies received for work performedupon Federal, State, county, municipal, or other work-relief projects shall be consideredas earnings.See RepublicSteel Corporationv.N. L. R. B,311 U. S. 7.u See footnote 47,supra. KALAMAZOO COACHES, INC.2015.By refusing on June 2; 1942, to bargain except upon an illegal condition,and by refusing thereafter to bargain with the Union by discouraging itsemployees from exercising their rights collectively to bargain and presentgrievances, and by failing and refusing to bargain exclusively with the Union,the respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The respondent has not violated the Act by promoting officers of the Unionto the positions of foremen.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that therespondent, Kalamazoo Coaches, Inc., its officers, agents, successors, and as-signs, shall:1.Cease and desist from :(a)Discouraging membership in United Automobile Workers, affiliated withthe American Federation of Labor, or in any other labor organization of itsemployees by discharging or refusing to reinstate any of its employees or inany other manner discriminating in regard to their hire and tenure of employ-ment or any term or condition of their employment ;(b)Refusing to bargain collectivelywithUnitedAutomobileWorkersA. F. L., as the exclusive representative of all its employees in the above-described appropriate unit ;(c)Discouraging the representatives of the Union from presenting grievancesto it and from negotiating thereon ;(d) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organiza-tions, to join or assist United Automobile Workers, affiliated with the AmericanFederation of Labor, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a) Offer to Charles Garrison, Wilford Lee, and Harry Stinson immediateand full reinstatement each to his former or substantially equivalent positionwithout prejudice to his seniority or other rights and privileges ;(b)Make whole said Garrison, Lee, and Stinson in the manner set forthin the section entitled "The remedy" above ;(c)Upon request bargain collectively with United Automobile Workers,affiliatedwith the American Federation of Labor, as the exclusive representa-tives of all the respondent's employees included in the above-described appro-priate unit ;(d) Post immediately at its plant in Kalamazoo, Michigan, copies of thenotice attached hereto, marked "Appendix A."Copies of said notice, to befurnished by the Regional Director of the Fourth Region, shall, after being 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDdulysigned bythe respondent's representative,be posted by the respondentimmediately upon the receipt thereof andmaintainedby it for sixty (60)consecutive daysthereafter,in conspicuousplaces, including all places wherenoticesto employeesare customarily posted.Reasonablesteps shallbe takenby the respondent to insure that said notices are not altered, defaced, or coveredby any other material.It is further recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegionalDirector in writing that it will comply with the foregoing recom-mendations,the National Labor Relations Board issue an order requiring therespondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series3, as amended,effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations file with the Board,RochambeauBuilding,Washington 25, D. C., an original and four copies ofa statementin writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies ofa brief in support thereof. Immediately upon the filing of such state-mentof exceptions an&/or brief, the party or counsel for the Board filing thesame shallserve a copy thereof upon each of the other parties and shall filea copy with the Regional Director.As further provided in said Section 33,should any partydesire permissionto argue orally before the Board, requesttherefor must be made in writing within ten (10) days from the date of theorder transferring the case to the Board.JAMES It,. HEMINGWAY,Trial Examiner.Dated July 26, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPURSUANT TO RECOMMENDATIONS OF A TRIAL EXAMINERof the National Labor Relations Board, and in order to effectuate the policiesof the National Labor Relations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organiza-tions, to join or assist UNITED AUTOMOBILE WORKERS, A. F. L., or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of thediscrimination.CHARLES GARRISON,JOHN WILFORD LEE, HARRY STINSONWe will bargain collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit KALAMAZOO COACHES, INC.203described herein with respect to rates of pay, hours of employment orother conditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement. The bargaining unit is:All employees, excluding supervisory employees with authority to hire,promote, discharge or discipline or otherwise effect changes in the statusof employees or effectively recommend such actions, clerical employees,and confidential clerks employed at our plant in Kalamazoo, Michigan.We will not bargain with individual employees concerning wages orrates of pay. Individual employees may personally present grievances tous, but such grievances will be adjusted only through negotiations withthe duly selected bargaining representative of the employees in the afore-said appropriate unit.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regardto hire or tenure of employment or any term of condition of employment againstany employee because of membership in or activity on behalf of any suchlabor organization.KALAMAZOO COACHES, INC.Employer.NOTE :Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.